DECISION
MORROW, Chief Justice.
The right of succession to the matai title Lauvale of Fagatogo is to be decided in this proceeding. On July 19, 1950 Fiapapalagi of Fagatogo filed her application with the Registrar of Titles to be registered as the Lauvale. Vai of Fagatogo filed an objection to such proposed registration on July 25, 1950, and became candidate for the name.
Section 926, as amended, of the Code of American Samoa prescribes the requirements for eligibility to hold a matai title. Both candidates meet these requirements, Section 933 of the Code provides as follows:
“Consideration Given By Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The wish of the majority or plurality of the family;
(b) The forcefulness, character, personality and capacity for leadership of the candidate;
(c) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail;
(d) The value of the holder of the matai name to the Government of American Samoa.”
The title Lauvale is a talking chief’s (tulafale) title in the Lutu family. The evidence establishes the fact that members of the Lutu family headed by Lutu Molioo petitioned the Registrar of Titles on November 6, 1922, to register Rimoni as the holder of the “matai name Lauvale in the village of Fagatogo, County of Mauputasi.” Pursuant *617to the petition, Rimoni was duly registered as the Lauvale. Candidate Fiapapalagi was asked on the witness stand, “Are you a Lutu family member?” She answered, “I am a true heir of one Lutu.” We are convinced from the evidence that both candidates, who are blood sisters, are members of the Lutu family.
Each candidate filed a petition purporting to be signed by various members of the Lauvale family supporting her candidacy. There was much contradiction in the evidence as to whether many of the signers on each of the petitions were members of the Lauvale family. Each candidate testified that the great majority of the signers of other’s petition were not members of the family. Suffice it to say that it is possible for us to decide this case without making any determination as to which candidate the majority of the members of the family favor.
The two candidates are daughters of Lauvale Rimoni. Fiapapalagi, the proponent, is the older of the two sisters, being 42 years of age, while Vai, the objector, is 39. Both candidates are housewives, and each has a number of children. Fiapapalagi, the older sister, was dismissed from the Marist School for fighting when she was in the third grade. She later attended the Poyer School and was in the 5th grade when she quit school. She speaks English quite well; she is familiar with family affairs; is a skilled Samoan dancer, having danced the siva for visitors from ships; she has worked plantations and has plantations of her own; she has received high chiefs in her home. She has been a leader in basketball and baseball as well as other sports. She receives about twenty dollars a month from her brother Lafoai who is enlisted in the U.S. Army; also twenty dollars a month from her son who is also enlisted in the U.S. Army; and seventy-five dollars a month from her husband, Maene.
*618Vai was dismissed from school for fighting when she was in the second grade. She speaks very little English; she has worked in plantations, and has received visitors. She sells some of the products of her plantations. However, her income is very much less than that of her sister, the other candidate. During the course of the hearing the Court had an excellent opportunity to observe the personalities of the respective candidates. It is our opinion, based upon the evidence and our observations during the hearing, that Fiapapalagi, the older sister, prevails over Vai on the issue of “forcefulness, character, personality and capacity for leadership ...”
Since both candidates are sisters, born of the same father and the same mother, they have equal hereditary rights. As heretofore stated, each is a blood daughter of Lauvale Rimoni, each has half Lauvale blood in her veins.
We have said many times that the value of the holder of a matai title to the Government of American Samoa depends primarily upon his ability to look after the affairs of his matai family. The ability in turn depends upon his forcefulness, character, personality and capacity for leadership. Since we have decided that the older sister, Fiapapalagi, prevails over her younger sister, Vai, with respect to forcefulness, character, personality and capacity for leadership, we are led to the conclusion that Fiapapalagi will be of more value to the Government of American Samoa as the holder of the matai title Lauvale than would her younger sister.
In view of our findings to the effect that Fiapapalagi prevails over her sister, Vai, on the second and fourth issues and stands on an equality with her sister with respect to the issue of hereditary right, Fiapapalagi is entitled to be registered as the Lauvale regardless of the first issue.
*619Accordingly, it is ordered that Fiapapalagi of Fagatogo be registered as the holder of the matai name Lauvale of Fagatogo.
Costs in the amount of twenty-five dollars are hereby assessed against Yai and a like amount against Fiapapalagi, all costs to be paid within 80 days.